1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, State Bar #179741
     Assistant Federal Defender
3    Designated Counsel for Service
     OFFICE OF THE FEDERAL DEFENDER
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    (916) 498-5700
     linda.allison@fd.org
6
     Attorney for Defendant
7    AYESHA H. COLLINS
8
9
                              IN THE UNITED STATES DISTRICT COURT
10
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
     UNITED STATES OF AMERICA,                        )    NO. 2:18-PO-296-DB
13                                                    )
                      Plaintiff,                      )    STIPULATION AND ORDER TO VACATE
14                                                    )    TRIAL DATE
            v.                                        )
15                                                    )    DATE: June 3, 2019
     AYESHA H. COLLINS,                               )    TIME: 9:00 a.m.
16                                                    )    JUDGE: Hon. Deborah Barnes
                     Defendant.                       )
17                                                    )
                                                      )
18
19          IT IS HEREBY STIPULATED between the parties through their respective counsel,
20
     Assistant United States Attorney PHILIP A. SCARBOROUGH, attorney for the United States,
21
     and Assistant Federal Defender LINDA C. ALLISON, attorney for Defendant AYESHA
22
     COLLINS, that the Court vacate the supplemental briefing schedule on Defendant’s motion to
23
24   suppress, which required Defendant to file a supplemental brief by March 19, 2019, and the

25   United States to file a supplemental brief by March 26, 2019, as well as the current trial date set
26   for June 3, 2019 at 9:00 am.
27
28

                                                     -1-
1           The parties have reached an agreement to resolve the case, which will be memorialized in
2    a plea agreement in the coming days. The parties therefore stipulate and respectfully request that
3
     the Court vacate the supplemental briefing schedule as well as the current trial date set for June
4
     3, 2019, at 9:00 a.m. The parties anticipate that they will be able to formalize the plea agreement
5
     in time for Defendant to enter a change of plea on the date previously set for further hearing on
6
7    the Defendant’s motion to suppress, March 29, 2019 at 1:30 pm. The parties therefore stipulate

8    and respectfully request that the Court convert the motion hearing scheduled for March 29, 2019,
9    at 1:30 p.m., to a change of plea hearing.
10
            Time has already been excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv)
11
     (Local Code T4).
12
13
14                                                  Respectfully submitted,

15    Dated: March 19, 2019                         HEATHER E. WILLIAMS
16                                                  Federal Defender

17                                                 /s/ Linda Allison
                                                   LINDA C. ALLISON
18                                                 Attorney for Defendant
                                                   DANIEL BOYNTON
19
20    Dated: March 19, 2019                         MCGREGOR W. SCOTT
                                                    United States Attorney
21
22                                                  /s/ Philip A. Scarborough
                                                    PHILIP A. SCARBOROUGH
23                                                  Assistant U.S. Attorney

24
25
26
27
28

                                                     -2-
1                              IN THE UNITED STATES DISTRICT COURT
2                          FOR THE EASTERN DISTRICT OF CALIFORNIA
3
4    UNITED STATES OF AMERICA,                       ) NO. 2:18-PO-296-DB
                                                     )
5                           Plaintiff,               ) ORDER TO VACATE TRIAL DATE
                                                     )
6           v.                                       )
                                                     )
7    AYESHA H. COLLINS,                              )
                                                     )
8                                                    )
                            Defendant.               )
9                                                    )
10          Good cause appearing, the Court hereby vacates the supplemental briefing schedule on
11
     Defendant’s motion to suppress, as well as the trial date set for June 3, 2019, at 9:00 a.m. The
12
     Court orders the parties to appear at a change of plea hearing for March 29, 2019 at 1:30 pm
13
     before the undersigned.
14
15   Dated: March 19, 2019

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
